DETAILED ACTION
The Office Action is responsive to the communication filed on 3/1/2021.
Claims 1, 3-5, 9-18, and 20-25 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-5, 9-18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-5, 16-18, and 21-24
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    173
    615
    media_image1.png
    Greyscale


claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    302
    613
    media_image2.png
    Greyscale


Dependent claims 3-5, 16-18, and 21-24 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 9-13
Independent claim 9 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 10-13 depend from independent claim 9 and are allowable for the same reasons as described above.


Claims 14-15 and 20
claim 14 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 15 and 20 depend from independent claim 14 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher E. Everett/Primary Examiner, Art Unit 2116